DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-14, in the reply filed on 08/17/2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  the text “the respective row of top electrodes protrudes downward below a horizontal plane” in line 5 is suggested to be changed to “the respective row of top electrodes protrudes downward from a horizontal plane” for clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the text “the respective row of top electrodes protrudes downward below a horizontal plane” in line 5 is suggested to be changed to “the respective row of top electrodes protrudes downward from a horizontal plane” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2016/0020249).
Regarding claim 1, Ko discloses, in FIGS. 1A and 1C and in related text, a memory array device, comprising:
an array of memory cells (151) located over a substrate (100), wherein each of the memory cells comprises, from bottom to top, a bottom electrode (140), a memory element (148), and a top electrode (150);
a memory-level dielectric layer (154a) laterally surrounding the array of memory cells, wherein top surfaces of the top electrodes are located within a horizontal plane including a top surface of the memory-level dielectric layer; and
top-interconnection metal lines (162) laterally extending along a horizontal direction, wherein each of the top-interconnection metal lines contacts, or incorporates, a respective row of top electrodes (see Ko, [0045]-[0046], [0057], [0064], [0066]-[0067], [0112]).
Regarding claim 2, Ko discloses wherein each of the top-interconnection metal lines (162) contacts top surfaces of the respective row of top electrodes (150) within a horizontal plane including a top surface of the memory-level dielectric layer (154a) (see Ko, FIGS. 1A and 1C).
Regarding claim 3, Ko discloses wherein:
a dielectric encapsulation structure (152a) laterally surrounds the array of memory cells (151); and
the top-interconnection metal lines (162) contact the dielectric encapsulation structure within the horizontal plane including the top surface of the memory-level dielectric layer (154a) (see Ko, FIG. 1A, [0062]-[0063]).
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2016/0020249).
Regarding claim 9, Ko discloses, in FIGS. 1A and 1C and in related text, a memory array device, comprising:
an array of memory cells (151) located over a substrate (100), wherein each of the memory cells comprises, from bottom to top, a bottom electrode (140), a memory element (148), and a top electrode (150);
an array of dielectric spacers (152a), wherein each of the dielectric spacers laterally surrounds a respective one of the memory cells;
a memory-level dielectric layer (154a) laterally surrounding the array of dielectric spacers; and
top-interconnection metal lines (162) laterally extending along a horizontal direction, wherein each of the top-interconnection metal lines contacts, or incorporates, a respective row of top electrodes, wherein top surfaces of the dielectric spacers are located within a horizontal plane including a top surface of the memory-level dielectric layer (see Ko, [0045]-[0046], [0057], [0062]-[0064], [0066]-[0067], [0112]).
Regarding claim 10, Ko discloses wherein each of the top-interconnection metal lines (162) contacts top surfaces of the respective row of top electrodes (150) within a horizontal plane including a top surface of the memory-level dielectric layer (154a) (see Ko, FIG. 1A).
Claims 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2016/0020249).
Regarding claim 21, Ko discloses, in FIGS. 1A and 1C and in related text, a memory array device, comprising:
an array of memory cells (151) located over a substrate (100), wherein each of the memory cells comprises, from bottom to top, a bottom electrode (140), a memory element (148), and a top electrode (150);
an array of dielectric spacers (152a), wherein each of the dielectric spacers laterally surrounds a respective one of the memory cells;
a memory-level dielectric layer (154a) laterally surrounding the array of dielectric spacers; and
top-interconnection metal lines (162) laterally extending along a horizontal direction and having a horizontal bottom surface that contacts a top surface of the memory-level dielectric layer (see Ko, [0045]-[0046], [0057], [0062]-[0064], [0066]-[0067], [0112]).
Regarding claim 22, Ko discloses where top surface of the top electrodes (150) contact a respective one of the top-interconnection metal lines (162) within a horizontal plane including the top surface of the memory-level dielectric layer (154a) (see Ko, FIG. 1B).
Regarding claim 24, Ko discloses wherein top surfaces of the dielectric spacers (152a) are located within a horizontal plane including the top surface of the memory-level dielectric layer (154a) (see Ko, FIG. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko.
Regarding claim 4, Ko discloses the device of claim 2.
Ko discloses wherein a dielectric encapsulation structure (152b) laterally surrounds the array of memory cells (151) (see Ko, FIG. 1, [0062]-[0063]).
Ko in FIG. 1A does not explicitly disclose wherein the top-interconnection metal lines contact the dielectric encapsulation structure within a horizontal plane that is located below the horizontal plane including the top surface of the memory-level dielectric layer.
Ko in FIG. 17 teaches wherein the top-interconnection metal lines (162) contact the dielectric encapsulation structure (152b) within a horizontal plane that is located below the horizontal plane including the top surface of the memory-level dielectric layer (154a) (see Ko, FIG. 17, [0125]).
FIG. 1A of Ko and FIG. 17 of Ko are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify FIG. 1A of Ko with the features of FIG. 17 of Ko because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FIG. 1A of Ko to include wherein the top-interconnection metal lines contact the dielectric encapsulation structure within a horizontal plane that is located below the horizontal plane including the top surface of the memory-level dielectric layer, as taught by FIG. 17 of Ko, in order to decrease damages to the MTJ structures (see Ko, [0104]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko.
Regarding claim 5, Ko discloses the device of claim 2.
Ko discloses wherein a dielectric encapsulation structure (152a) laterally surrounds the array of memory cells (151); and
the respective row of top electrodes (150) protrudes downward below (from) a horizontal plane including planar bottom surfaces of the top-interconnection metal lines (162) that contact the dielectric encapsulation structure (see Ko, FIG. 1A, [0062]-[0064]).
Ko discloses wherein each of the top-interconnect metal lines (162) connects the respective row of top electrodes (150) (see Ko, FIG. 1A).
Ko does not explicitly disclose wherein each of the top-interconnection metal lines incorporates the respective row of top electrodes.
However, the limitation is making integral of two parts and would have been found obvious since the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See also, MPEP § 2144.04.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Peng (US 2019/0165258).
Regarding claim 6, Ko discloses the device of claim 1.
Ko discloses an array of connection via structures (136) located underneath the array of memory cells (151) and contacting a bottom surface of a respective one of the bottom electrodes (140) (see Ko, FIG. 1A, [0055]).
Ko does not explicitly disclose memory-level metal interconnect structures embedded within the memory-level dielectric layer and comprising metal lines having top surfaces within the horizontal plane including the top surface of the memory-level dielectric layer.
Peng teaches memory-level metal interconnect structures (270) embedded within the memory-level dielectric layer (240, 250) and comprising metal lines having top surfaces within the horizontal plane including the top surface of the memory-level dielectric layer (see Peng, FIG. 18, [0037]-[0042]).
Ko and Peng are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ko with the features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko to include memory-level metal interconnect structures embedded within the memory-level dielectric layer and comprising metal lines having top surfaces within the horizontal plane including the top surface of the memory-level dielectric layer, as taught by Peng, in order to provide metallization pattern in logic region (see Peng, [0045]).
Regarding claim 7, Ko in view of Peng teaches the device of claim 6.
Ko discloses a lower-level dielectric layer (130) located between the substrate (100) and the memory-level dielectric layer (154a); and
lower-level metal lines (134) embedded in the lower-level dielectric layer and having top surfaces within a horizontal plane including a top surface of the lower-level dielectric layer, wherein the array of connection via structures (136) contact the lower-level metal lines (see Ko, FIG. 1A, [0054]-[0055], [0070]).
Peng teaches wherein via portions of the memory-level metal interconnect structures (270) contact the lower-level metal lines (114) (see Peng, FIG. 18, [0042]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 6.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ko.
Regarding claim 23, Ko discloses the device of claim 21.
Ko discloses wherein each of the top-interconnection metal lines (162) connects  a respective row of the top electrodes (150) (see Ko, FIG. 1A).
Ko does not explicitly disclose wherein each of the top-interconnection metal lines incorporates a respective row of the top electrodes.
However, the limitation is making integral of two parts and would have been found obvious since the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See also, MPEP § 2144.04.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Peng, teaches at least one upper-level dielectric layer located above the memory-level dielectric layer; first upper-level metal interconnect structures vertically extending through the at least one upper-level dielectric layer and comprising a respective via portion that contacts a respective one of the top-interconnection metal lines; second upper-level metal interconnect structures vertically extending through the at least one upper-level dielectric layer and comprising a respective via portion that contacts a respective one of the memory-level metal interconnect structures. The prior art of records, individually or in combination, do not disclose nor teach “an upper-level etch stop dielectric layer contacting a top surface of the memory-level dielectric layer; and at least one dielectric matrix layer overlying the upper-level etch stop dielectric layer and underlying the at least one upper-level dielectric layer, wherein each of the top-interconnection metal lines is embedded in the upper-level etch stop dielectric layer and the at least one dielectric matrix layer” in combination with other limitations as recited in claim 8.
The prior art of record, Ko, discloses and teaches each of the top-interconnection metal lines incorporates the respective row of top electrodes. The prior art of records, individually or in combination, do not disclose nor teach “a dielectric encapsulation structure laterally surrounds the array of dielectric spacers; the respective row of top electrodes protrudes downward below a horizontal plane including planar bottom surfaces of the top-interconnection metal lines that contact the dielectric encapsulation structure” in combination with other limitations as recited in claim 11.
The prior art of record, Ko, discloses each dielectric spacer within the array of dielectric spacers laterally surrounds, and contacts, a respective one of the top electrodes. The prior art of records, individually or in combination, do not disclose nor teach “each of the top-interconnection metal lines is embedded within a stack of an upper-level etch stop dielectric layer and at least one dielectric matrix layer that overlies the memory-level dielectric layer” in combination with other limitations as recited in claim 12.
The prior art of record, Ko, discloses an upper-level etch stop dielectric layer contacting a top surface of the memory-level dielectric layer and laterally surrounding the top-interconnection metal lines; a dielectric matrix layer laterally surrounding the top-interconnection metal lines and having a top surface within a horizontal plane including top surface of the top-interconnection metal lines. The prior art of records, individually or in combination, do not disclose nor teach “a cap-level etch stop dielectric layer overlying the top-interconnection metal lines and having sidewalls that are vertically coincident with sidewalls of the dielectric matrix layer” in combination with other limitations as recited in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811